[Cite as State v. Battin, 2018-Ohio-4811.]


                         IN THE COURT OF APPEALS OF OHIO

                             TENTH APPELLATE DISTRICT

State of Ohio,                               :

              Plaintiff-Appellee,            :
                                                                      No. 18AP-402
v.                                           :                    (C.P.C. No. 15CR-835)

James L. Battin,                             :                 (REGULAR CALENDAR)

              Defendant-Appellant.           :



                     M E M O R A N D U M D E C I S I O N

                              Rendered on December 4, 2018


              Ron O'Brien, Prosecuting Attorney, and Kimberly M. Bond,
              for appellee.

              James L. Battin, pro se.

                                ON MOTION TO REOPEN

BRUNNER, J.
       {¶ 1} On October 10, 2018, defendant-appellant, James L. Battin, filed a motion to
reopen his appeal under App.R. 26(B), which permits a defendant in a criminal case to
"apply for reopening of the appeal from the judgment of conviction and sentence, based on
a claim of ineffective assistance of appellate counsel." App.R. 26(B)(1). Battin does not
allege in his motion that his appellate counsel was ineffective. (Oct. 10, 2018 Mot. to
Reopen in passim.) Rather, Battin argues that he "has raised a colorable claim that Trial
Court bestowed an illegal sentence upon him, by failing to properly charge and notify him
offense in which would be pleading to." (Sic passim.) Id. at 1. He further elaborates, that it
"would be preposterous for this Court or anyone to accept" that a defendant could plead to
an offense for which the defendant was not indicted. Id. at 2.
       {¶ 2} Battin misapprehends how the law applies to him in this situation. We
previously explained:
                                                                                           2
No. 18AP-402
               Battin argues that his conviction must be vacated because
               felonious assault is not a lesser-included offense of rape and
               because he was never indicted for felonious assault. (Battin
               Brief at 2-21.) We agree that felonious assault is not a lesser-
               included offense of rape. See State v. Hay, 3d Dist. No. 14-
               2000-24, 2000-Ohio-1938, 2000 Ohio App. LEXIS 5951, *11
               (Dec. 19, 2000); State v. Jones, 83 Ohio App. 3d 723, 738, 615
N.E.2d 713 (2d Dist.1992); see also State v. Evans, 122 Ohio
               St.3d 381, 2009-Ohio-2974, 911 N.E.2d 889, paragraph two of
               the syllabus; Ohio v. Deem, 40 Ohio St. 3d 205, 533 N.E.2d 294
               (1988), paragraph three of the syllabus. It is also clear from the
               record that Battin was not indicted for felonious assault. (Feb.
               18, 2015 Indictment.)

               However, it is perfectly permissible to agree to plead guilty to a
               crime that has not been indicted. State v. Duane H. Long, 10th
               Dist. No. 83AP-444, 1984 Ohio App. LEXIS 10927, *13, 1984
WL 5914 (Sept. 27, 1984), citing Stacy v. Van Coren, 18 Ohio
               St.2d 188, 248 N.E.2d 603 (1969). An indictment is merely a
               finding by a grand jury that there is probable cause to believe
               an individual committed a particular offense. State v. Walls, 96
Ohio St. 3d 437, 2002-Ohio-5059, ¶ 39, 775 N.E.2d 829. A plea
               of guilty constitutes a complete admission that the individual
               actually committed the offense in question (which
               encompasses the question of whether there is probable cause
               to believe the individual committed the offense). Crim.R.
               11(B)(1). By pleading guilty to felonious assault, Battin was
               agreeing that he was guilty of felonious assault, which obviated
               the need for a jury to adjudicate him guilty or for a grand jury
               to find probable cause to prosecute him for that offense.

               The fact that Battin was not indicted for the offense to which he
               chose to plead as part of a plea agreement does not render his
               conviction void or create grounds to vacate his conviction.

State v. Battin, 10th Dist. No. 18AP-402, 2018-Ohio-3947, ¶ 8-10.
       {¶ 3} Because Battin does not argue or even allege that his counsel was ineffective,
his motion to reopen fails to satisfy the requirements of App.R. 26(B)(1). Even if the motion
could be recharacterized as a motion for reconsideration and thereby considered on its
merits, it is also fails in this analysis. Battin at ¶ 8-10.
                                                                    Motion to reopen denied.
                        KLATT and LUPER SCHUSTER, JJ., concur.